Colt, J.
No rules of interpretation applied to the writing de dared on will make the defendant liable as guarantor. The letter contains no words which can be construed into a promise by the *143defendant to be responsible in any contingency for the debt of his brother. There is no ambiguity of meaning, and therefore no occasion to resort to the surrounding circumstances or the relations of the parties to ascertain the intent. At most, the writing is but an expression of confidence on the part of the defendant that his brother would himself pay for the goods he was about to purchase. Clarke v. Russel, 3 Dall. 415; S. C. nom. Russell v. Clark, 7 Cranch, 69. Judgment for defendant.